MECHANICALLY SHAPED 2-DIMENSIONAL COVALENT ORGANIC FRAMEWORKS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Response to Amendment
In response to communication filed on 6/17/2022:
Claim 1 has been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-6, 15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Doonan et al. (Nature Chem., 2, (2010), 235-238) and further in view of Kang et al. (US 8,088,356 B2) and further in view of Yaghi et al. (US 2010/0143693 A1). Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Doonan et al. (Nature Chem., 2, (2010), 235-238), Kang et al. (US 8,088,356 B2),Yaghi et al. (US 2010/0143693 A1) as applied to claim 1 above, and further in view of Vazquez-Molina et al. (J. Am. Chem. Soc., 138, (2016), 9767-9770.).
Doonan does not teach a covalent organic framework (COF) comprising a lithium salt. While Kang vaguely refers to organic framework derivatives doped with a metal cation, there is no teaching in Kang of a step of subjecting an organic framework having pores to a lithium salt solution such that the pores of the organic framework are impregnated with Li+. This deficiency is not cured by the cited Yaghi reference. Yaghi is silent with respect to lithium salts, much less recited method steps followed in a particular order to produce a crystallographically aligned COF that has Li+ in its pores. On this point, and as described at pages 9-11 of the specification, it was unknown whether a COF subjected to a lithium salt would result in covalent binding to the surface of the COF. Moreover, it was unknown whether crystallographically aligned COF would possess lithium ion mobility, which is important for lithium conduction. It would have been expected that either the lithium ions would be static either through binding to the surface of the COF or by the collapse of the pores as a result of the pressing step. 
It was found that the powder form of the lithium impregnated COFs possessed narrow 7Li NMR signals compared to solid lithium salt. See FIG. 4C and page 11 of application. In addition, saturation recovery studies showed that the lithium impregnated COF possessed relaxation times of 4 orders of magnitude smaller than solid perchlorate salt. See FIG. 4C This data showed that the Li+ ions possessed high ionic mobility within the COF, and that the Lithium salt is located in the pores of the COF. 
Upon demonstrating that the lithium salt is not static or bound to the COF and possesses sufficient ionic mobility, it was not known whether the mechanical pressing of the COF would destroy the ionic mobility of the Li+ ions. The application presents the surprising discovery that the mechanical pressing of the COF with lithium impregnated pores dramatically reduced gas accessibility to the pores. However, despite the loss of gas porosity, which would imply a  destruction of ion mobility, the mechanically pressed COFs still maintained Li+ conduction. This discovery also indicates that there is a benefit to loading the COF pores with lithium salt prior to the mechanical pressing step. See page 11, lines 11-26. 
The foregoing surprising results achieved by the method of claim 1 demonstrate that the pressed COF would have far-reaching beneficial uses, including use in energy storage applications (e.g. batteries).
As such, Applicant’s arguments and amendments have overcome the rejections under 35 USC 103 which have been withdrawn and claims 1-6, 15, and 18 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729